                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                             Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                          Case No. 20-81688-CRJ11

                       Debtors.                              Jointly Administered



                  NOTICE OF SUCCESSFUL BIDDERS WITH RESPECT TO
                         CERTAIN OF THE DEBTORS’ ASSETS

         PLEASE TAKE NOTICE that, on August 20, 2020, the United States Bankruptcy Court
for the Northern District of Alabama (the “Bankruptcy Court”) entered an order [Doc. 411] (the
“Bidding Procedures Order”): (i) approving the proposed bidding procedures (the “Bidding
Procedures”) by which the Debtors will solicit and select the highest or otherwise best offer for
the sale of substantially all or a portion of their assets (the “Acquired Assets”) through one or
more sales of the Acquired Assets (each, a “Sale Transaction” or “Sale”); (ii) establishing
procedures for the assumption and assignment of executory contracts and unexpired leases,
including notice of proposed cure amounts (the “Assumption and Assignment Procedures”);
(iii) approving the form and manner of notice with respect to certain procedures, protections,
schedules, and agreements, including the Debtors’ selection of one or more stalking horse bidders
(each, a “Stalking Horse Bidder”), if any, and the provision of Bid Protections (as defined below)
to such Stalking Horse Bidder, if necessary; (iv) scheduling (a) an auction (the “Auction”) if the
Debtors receive two (2) or more timely and acceptable Qualified Bids (as defined below), and (b)
a final hearing (the “Sale Hearing”) to approve one or more Sales of the Acquired Assets; and (v)
granting related relief.

       PLEASE TAKE FURTHER NOTICE that, on September 8, 2020, the Debtors filed the
Notice of Stalking Horse Bid and Proposed Bid Protections in Connection with the Sale of the
Debtors’ Ammunitions Business and Certain Other Assets [Doc. 603].

        PLEASE TAKE FURTHER NOTICE that, starting on September 17, 2020 at 10:00 a.m.
(prevailing Central Time), pursuant to the Bidding Procedures Order, the Debtors conducted the


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville, AL
35824.




Case 20-81688-CRJ11               Doc 821 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                                    Main Document    Page 1 of 4
Auction with respect to certain of the Acquired Assets. The Auction was suspended on September
24, 2020.

       PLEASE TAKE FURTHER NOTICE that the Debtors, in consultation with their
professionals and the Bid Consultation Parties, selected the following Successful Bids and Backup
Bids:

           •   Vista Outdoor, Inc. as the Successful Bidder pursuant to the terms of the Asset
               Purchase Agreement attached hereto as Exhibit A with respect to the Lonoke
               Ammunitions Business and certain IP assets; and SIG Sauer, Inc. as the Backup
               Bidder thereto pursuant to the terms of the Asset Purchase Agreement attached
               hereto as Exhibit B with respect to the Lonoke Ammunitions Business;

           •   Roundhill Group, LLC as the Successful Bidder pursuant to the terms of the Asset
               Purchase Agreement attached hereto as Exhibit C with respect to the non-Marlin
               Firearms Business; and Huntsman Holdings, LLC and Century Arms, Inc. as the
               Backup Bidders thereto pursuant to the terms of the Asset Purchase Agreement
               attached hereto as Exhibit D with respect to certain Firearms Business IP assets and
               Exhibit E with respect to certain non-Marlin Firearms Business inventory,
               respectively;

           •   Sierra Bullets, L.L.C. as the Successful Bidder pursuant to the terms of the Asset
               Purchase Agreement attached hereto as Exhibit F with respect to the Barnes
               Ammunitions Business; and Barnes Acquisition LLC as the Backup Bidder thereto
               pursuant to the terms of the Asset Purchase Agreement attached hereto as Exhibit
               G with respect to the Barnes Ammunitions Business;

           •   Sturm, Ruger & Company, Inc. as the Successful Bidder pursuant to the terms of
               the Asset Purchase Agreement attached hereto as Exhibit H with respect to the
               Marlin Firearms Business; and Long Range Acquisition LLC as the Backup Bidder
               thereto pursuant to the terms of the Asset Purchase Agreement attached hereto as
               Exhibit I with respect to the Marlin Firearms Business;

           •   JJE Capital Holdings, LLC as the Successful Bidder with respect to the DPMS,
               H&R, Stormlake, AAC, and Parker brands;

           •   Franklin Armory Holdings, Inc., or its designated assignee, as the Successful
               Bidder with respect to the Bushmaster brand and certain related assets; and

           •   Sportsman’s Warehouse, Inc. as the Successful Bidder with respect to the Tapco
               brand.

       PLEASE TAKE FURTHER NOTICE that the Sale Hearing to consider approval of
the sale of certain of the Acquired Assets to the Successful Bidders at the Auction, free and
clear of all liens, claims, interests, and encumbrances in accordance with Section 363(f) of
the Bankruptcy Code, will be held before the Honorable Clifton R. Jessup, Jr., United States


                                                2

Case 20-81688-CRJ11         Doc 821 Filed 09/27/20 Entered 09/27/20 08:34:20                Desc
                              Main Document    Page 2 of 4
Bankruptcy Judge, United States Bankruptcy Court for the Northern District of Alabama,
via Microsoft Teams, on September 29, 2020 at 9:00 a.m. (prevailing Central Time). The
Sale Hearing may be adjourned or rescheduled without notice.

        PLEASE TAKE FURTHER NOTICE that, at the Sale Hearing, the Debtors will seek
Bankruptcy Court approval of the Successful Bids. Unless the Bankruptcy Court orders otherwise,
the Sale Hearing shall be an evidentiary hearing on matters relating to the Sale Transactions and
there will be no further bidding at the Sale Hearing. In the event that a Successful Bidder cannot
or refuse to consummate its applicable Sale because of the breach or failure on the part of such
Successful Bidder, the respective Backup Bidder to such Successful Bidder will be deemed the
new Successful Bidder as to the applicable Acquired Assets and the Debtors shall be authorized,
but not required, to close with such Backup Bidder on its Backup Bid without further order of the
Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that this Notice of Successful Bidders is subject
to the terms and conditions of the Motion and the Bidding Procedures Order, with such Bidding
Procedures Order controlling in the event of any conflict, and the Debtors encourage parties in
interest to review such documents in their entirety. Parties interested in receiving more
information regarding the sale of the Acquired Assets and/or copies of any related document,
including the Motion or the Bidding Procedures Order, may make a written request to: Ducera
Partners, Attn:        Bradley Meyer (bmeyer@ducerpartners.com) and Kishan Patel
(kpatel@ducerapartners.com) and O’Melveny & Myers LLP, Attn: Steve Warren
(swarren@omm.com) and Jennifer Taylor (jtaylor@omm.com). In addition, copies of the Motion,
the Bidding Procedures Order and this Notice may be examined by interested parties (i) free of
charge at the website established for these Chapter 11 cases by the Debtors’ claims agent, Prime
Clerk, at https://cases.primeclerk.com/RemingtonOutdoor, or (ii) on the Bankruptcy Court’s
electronic docket for the Debtors’ Chapter 11 cases, which is posted on the Internet at
www.alnb.uscourts.gov (a PACER login and password are required and can be obtained through
the PACER Service Center at www.pacer.psc.uscourts.gov).

                          (Remainder of page intentionally left blank)




                                                3

Case 20-81688-CRJ11         Doc 821 Filed 09/27/20 Entered 09/27/20 08:34:20                Desc
                              Main Document    Page 3 of 4
Dated:   September 27, 2020

                                     /s/ Derek F. Meek
                                     BURR & FORMAN LLP
                                     Derek F. Meek
                                     Hanna Lahr
                                     420 North 20th Street, Suite 3400
                                     Birmingham, Alabama 35203
                                     Telephone: (205) 251-3000
                                     Facsimile: (205) 458-5100
                                     Email: dmeek@burr.com
                                             hlahr@burr.com

                                     - and -

                                     O’MELVENY & MYERS LLP
                                     Stephen H. Warren (admitted pro hac vice)
                                     Karen Rinehart (admitted pro hac vice)
                                     400 South Hope Street
                                     Los Angeles, CA 90071-2899
                                     Telephone: (213) 430-6000
                                     Facsimile: (213) 430-6407

                                     Jennifer Taylor (admitted pro hac vice)
                                     Two Embarcadero Center, 28th Floor
                                     San Francisco, CA 94111
                                     Telephone: (415) 984-8700
                                     Facsimile: (415) 984-8701

                                     Attorneys for the
                                     Debtors and Debtors in Possession




                                        4

Case 20-81688-CRJ11     Doc 821 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                          Main Document    Page 4 of 4
